Case 3:17-cv-00007-GTS-ML Document 101-34 Filed 05/31/19 Page 1of1
Case 3:17-cv-00007-GTS-DEP Document 29-2 Filed 05/08/17 Page 71 of 80

 

 

- & jofteny J. Ahearn
VEOTAL, NEW YORK 41850 hepareetteedeat
, BO Mada Saved

J enh NY 1Isi0

(O07) FSF-228T

 
 
 

‘To:
0, Parents LANE (R07) 737-2227

PLEASE TAKE NOTICE, that in accordance with Education Law Seation 3214(3), 1 have personally reviewed
the orginal notice of heung dated December 4, 2016, the transcripts of the hearing of December 20, 2016,
January 17, Jatiuaty 25, January 30, and January 31, 2017: and hereby accept in all reepects the findings of fact
of Hearlng Officer Michacl D. Sherwood dated Fabruary 9, 2017 regarding gull, determined to be
guilty of the chargos contained in the notes of hearing,

{ have personally reviewed the notice of hearing dated December 14, 2016, the wanscripts of the hearing of
December 20, 2016, January 17, January 25, Junvary 30, and January 31, 2017; and hereby accept In el] respects
the reconumendations of Hearing Offices Michacl D. Sherwood dated February 3, 2017 with relationship to

punistiment,

   

be suspauded from instruction effootlve immediately, Fobmary 8, 2017, for the
cademic year and for tia ontire 2017-2018 academbe year.

 
 

  

E hereby advised under Education Law Seetlon 3214(3) that he may appeal this decision ta ihe Board
Education, ‘Tha Board shall make a decision based sofoly upon the record in this proceeding, Written notice
of a request for an appeal to the Board of Education must be recelved in the office of the Clerk of the Board of

Edueation within 30 enlendar days from the date of this mutes,

 

 

am ,
CO Od tee
Dated: February 7, 2017 _}. Peat Utes a tener
4 lily 5 ical
cje
pe: Michael Sherwood, Esq.
Wendy DeWind, Bsq.
_ Dr, Albert Penna, Principal
Challenge Support Foster invest

aimed ods agrioy £4 90 9284

United Status District Court
Naithem District of New York
Case No. 17-CV.007 (GT: $)
PLExhibi No, P+10 Date Entered:

y —
nn Deputy Cleyk

000346 VS001560

id OI 9tL E4109
